 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   MARK MILLER,                           )     NO. SACV 17-1467-CAS (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   BRANDON PRICE,                         )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and this action is dismissed with prejudice.
21
22
23   DATED:        March 10, 2020           __________________________________
                                                    CHRISTINA A. SNYDER
24                                                 United States District Judge
25
26
27
28
